DETAILED ACTION
Applicant's amendments and remarks, filed 6/7/21, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending.  The following is a complete response to the 6/7/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farin (6,197,026) in view of Malchano (US 2017/0020395).
Regarding claim 1, Farin teaches an instrument for thermal treatment of tissue, comprising: an instrument body that extends from a proximal end to a distal end (31), an electrode configured for application of an electric voltage (21),
wherein in an area of the distal end at least one color mark is arranged on the instrument body (15). Farin is silent regarding a color of the color mark is selected such that it corresponds to a color of a tissue treated with a desired dosage and/or depth effect.

As corresponding a color to a tissue color treated with a desired dosage is known as in Malchano, one of ordinary skill in the art would know that a manual version of the It would have been obvious to one of ordinary skill in the art to modify Farin such that the color of the mark of Farin corresponds to color of tissue treated at a desired dosage, to know when to turn down energy being applied, as in Malchano. As the mark of Farin is manually viewed, this would allow for user control as opposed to an automatic function.
Regarding claim 2, Malchano teaches the color of tissue is brown (par. [0125]).
It would have been obvious to one of ordinary skill in the art to make the color of the color mark brown, to correspond the color mark to match when tissue is treated to the desired effect.
Regarding claim 5, Farin teaches the at least one color mark is provided at a shell surface of the instrument body (15 on surface of 31 as in Fig. 6).
Regarding claim 6, Farin teaches wherein at least a section of the at least one color mark indicates a predetermined minimum distance from the distal end (15 indicates the depth of the probe as in col. 4, lines 28-33).
Regarding claim 7, Farin teaches an edge of the at least one color mark that is furthest away from the distal end indicates the predetermined minimum distance from the distance end (the band of 15 indicates the depth of the probe as in col. 4, lines 28-33).
Regarding claims 8-9, Farin teaches wherein the at least one color mark extends in a circumferential direction more than 50% and completely about a circumference of the instrument body, (15 fully extends about body 31).
Regarding claim 10, Farin teaches wherein the at least one color mark is spaced from an exit opening (15 spaced from opening 10).
Regarding claim 11, Farin teaches the at least one color mark is provided on an end piece of the instrument body, wherein the end piece includes an exit opening (15 on the distal end of 31 that extends beyond endoscope 3, distal end of 31 extending beyond the endoscope including an exit opening 10 in Fig. 6).
Regarding claim 12, Farin teaches wherein the instrument body is configured as an instrument hose (31 as a hose with gas conduit 9).
Regarding claim 13, Farin teaches wherein the instrument hose is configured to be guided through an operation channel of an endoscope (31 guided through endoscope 3 in a working channel 4).
Regarding claim 14, Farin teaches the instrument is configured for plasma treatment of tissue (1 and 2 work to result in plasma treatment).
Regarding claim 15, Farin teaches wherein a fluid channel is provided in the instrument body that is fluidically connected with an exit opening in an area of the distal end (opening 9), whereby the electrode is arranged inside the instrument body adjacent to the exit opening (Fig. 1, electrode 22 is adjacent opening 10).
Regarding claim 16, Farin teaches wherein the desired dosage corresponds to a thermal influence duration on the tissue (number of passes through tissue as in col. 4, lines 55-63).
Regarding claim 17, Farin teaches wherein the at least one color mark is visible from an exterior of the instrument body (15 visible on the exterior of 31).
Regarding claim 19, Farin is not explicit regarding the instrument body has at least one other color different form the color of the at least one color mark.
However, one of ordinary skill in the art would appreciate that in order for the color mark to be easily visible that the body would have a color different from the color mark.
Regarding claim 20, Farin is not explicit regarding wherein the at least one other color of the instrument body adjacent to the at least one color mark is darker than the color of the at least one color mark.
However, one of ordinary skill in the art would appreciate that in order for the color mark to be easily visible that the body would have a color different from the color mark. One of ordinary skill in the art would have looked at different colors to best optimize a color of the instrument body that would have allowed for best contrast visibility of the color mark, such as a darker color.
Claim 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farin in view of Malchano, in view of Van Den Bosch (US 2010/0273933).
Regarding claim 3, Farin is silent regarding the color of the at least one color mark is a RAL-color. However, Van Den Bosch teaches RAL colors are a well known color standard for selecting colors (par. [0040]).
It would have been obvious to one of ordinary skill in the art to select an RAL color as a color that is standardized, allowing for easy replication of the desired color.
Regarding claim 18, Farin is silent regarding the color of the at least one color mark is equivalent to a particular RAL-color.
However, Malchano teaches a detected color as brown as in par. [0125],
However, Van Den Bosch teaches RAL colors are a well known color standard (par. [0040]).
It would have been obvious to one of ordinary skill in the art to modify the combination to use a well known color standard, such as RAL colors. One of ordinary skill in the art would select a color within the RAL color range that best matches the target tissue color, such as brown as in Malchano, which can be determined through routine experimentation.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farin in view of Malchano, in view of Godara (US 2007/0203402).
Regarding claim 4, Farin is silent regarding the at least one color mark has a length of at least two mm.
However, Godara teaches a marker that is about 2 mm wide (par. [0030] fiducial marker with 2 mm width).
It would have been obvious to one of ordinary skill in the art to modify the marker of Farin to be 2 mm, as taught by Godara, in order to allow for visualization of the marker.
Response to Arguments
Applicant's arguments filed 6/7/21 have been fully considered but they are not persuasive. Applicant argues that the combination does not teach the claim limitations, and that Malchano does not contemplate providing a color mark on a body of an instrument to provide a visual indication to the user. However, one of ordinary skill in the art would look to the automated process of color matching of Malchano, and that this is an automation of manually viewing an object. 
As corresponding a color to a tissue color treated with a desired dosage is known as in Malchano, one of ordinary skill in the art would look to the automated process of color matching of Malchano, and that this is an automation of manually viewing an object. As the mark of Farin would be manually viewed, this would allow for user control as opposed to an automatic function.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        

/BO OUYANG/Examiner, Art Unit 3794